78 N.Y.2d 992 (1991)
Angelo J. Aponte, as Commissioner of the Department of Consumer Affairs of the City of New York, et al., Respondents,
v.
Leo Raychuk, Appellant.
Court of Appeals of the State of New York.
Decided September 17, 1991.
Gerald Goldfeder for appellant.
Victor A. Kovner, Corporation Counsel (Linda H. Young of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as it affirms the March 13, 1990 judgment of Supreme Court, affirmed, with costs; appeal, insofar as taken from that portion of the Appellate Division order that affirmed Supreme Court's October 31, 1989 order, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the New York Constitution. The Appellate Division order, to the extent it affirms the denial of *994 defendant's motion to vacate a default, is nonfinal and thus nonappealable. Moreover, the issues pertaining thereto are not reviewable by this Court in this procedural context. Defendant has failed to demonstrate any error of law with respect to the affirmed judgment imposing penalties against defendant in excess of $200,000.